Case 2:18-cr-00365-JNP Document 1241 Filed 05/28/21 PageID.30643 Page 1 of 1
                                                                               FILED
                                                                        2021 MAY 28 AM 10:53
                                                                              CLERK
                                                                        U.S. DISTRICT COURT

                     IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF UTAH


 UNITED STATES OF AMERICA,
                                              ORDER TO UNSEAL DOCUMENT
      Plaintiff,

 v.
                                              Case No. 2:18-cr-00365-JNP
 JACOB KINGSTON, ISAIAH KINGSTON,
 LEV DERMEN, RACHEL KINGSTON, and             District Judge Jill N. Parrish
 SALLY KINGSTON,

      Defendants.



      The court ORDERS the clerk of court to unseal Docket Number 1237 in this case.

              DATED May 28, 2021.

                                         BY THE COURT



                                         ______________________________
                                         Jill N. Parrish
                                         United States District Court Judge
